Citation Nr: 0627660	
Decision Date: 09/01/06    Archive Date: 09/12/06	

DOCKET NO.  04-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed. 

2.  Entitlement to service connection for low back disorder. 

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, including combat service in the Republic of Vietnam 
from September 1968 to July 1969, his decorations include the 
Air Medal and the Army Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Huntington, West Virginia, which, among other things, 
denied service connection for PTSD and denied service 
connection for spinal bifida and/or moderate disc budging at 
the L5/S1 level (low back disability) secondary to exposure 
to Agent Orange.  The rating decision also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective October 24, 2001, 
the date of receipt of the veteran's claim for disability 
benefits.  The veteran perfected a timely appeal of these 
determinations to the Board.

During the hearing before the undersigned Acting Veterans Law 
Judge in May 2006, the veteran and his representative raised 
the issue of the veteran's entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  This matter is referred to the RO 
for appropriate action.

In an unappealed March 1998 rating decision, the RO denied 
service connection for PTSD.  In the June 2003 rating action 
on appeal, the RO denied service connection for PTSD on a de 
novo basis, implicitly reopening the claim.  The Board notes, 
however, that it must initially determine whether the veteran 
has presented new and material evidence sufficient to reopen 
his claim of service connection for this condition because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the 
Board has identified this issue as stated on the title page.

The veteran's low back disability and bilateral hearing loss 
claims are addressed in the REMAND portion of the decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the VARO in Louisville, 
Kentucky, denied service connection for PTSD; the veteran was 
notified of the decision by letter dated that month, but 
failed to initiate an appeal.

2.  The veteran engaged in combat while serving in the 
Republic of Vietnam.  

3.  Evidence received since the final March 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the veteran's PTSD claim.

4.  The veteran's PTSD is related to combat stressors he 
experienced during service.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

2.  Evidence added to the record since the March 1998 rating 
decision is new and material, and the claim for entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claim Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Because the claim with regard to service connection for PTSD 
is being granted, that notification and duty to assist 
provisions of the VCAA are deemed fully satisfied.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not for application.  Id. at 1365.

Discussion.

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 
the provisions of 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.

Under applicable regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, leads 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2005).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence of record, both new and old.  See 
38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the 1998 
denial action included the service medical records, the 
veteran's DD Form 214, and reports of VA examinations of the 
veteran in February and March 1998.  The service medical 
records are without reference to complaints or findings 
indicative of the presence of a psychiatric disorder.

The veteran's personnel records show that he served in 
Vietnam from September 1968 to July 1969.  He was a rifleman 
and a squad leader with Company D, 6th Battalion, 31st 
Infantry, 9th Infantry Division during most of his time in 
Vietnam.  He also served as a squad leader with the 
Headquarters and Headquarters Company of the 3rd Battalion, 
47th Infantry, 9th Infantry Division prior to his departure 
from Vietnam.  He participated in the Vietnam Counter 
Offensive Phase V and the Vietnam Counter Offensive Phase VI.  
The personnel records show his medals and badges include the 
Army Commendation Medal with "V" Device (3rd Oak Leaf 
Cluster).

Also of record was the report of a VA psychiatric examination 
accorded the veteran in February 1998.  The service medical 
records were not available to the examiner.  The veteran 
denied any history of inpatient or outpatient treatment or 
evaluation for psychiatric purposes.  He had never been 
hospitalized for psychiatric purposes either.  The examiner 
stated that the veteran's reported activities in Vietnam and 
his responses to psychological testing indicated heavy combat 
exposure.  However, the examiner stated that in the years 
following service, the veteran had maintained steady 
employment and a relatively stable marital situation.  He 
noted that the veteran's long-term employment was stopped 
primarily because the coal mine where he worked was closed 
and then because of a 1996 industrial injury.  The 
psychiatrist stated that although the veteran endorsed 
"some" symptoms suggestive of an anxiety disorder or PTSD, 
he did not find that the veteran had symptoms of any 
"severity, regularity, or which caused any significant 
dysfunction which would meet criteria for a diagnosis of 
PTSD, or any other anxiety or mental disorder."  The veteran 
was given a diagnosis of "phase of life problem or other 
life circumstance problem."

Also of record was the report of psychological evaluation of 
the veteran by VA in March 1998.  The psychologist stated the 
only information he had available was the aforementioned 
February 1998 psychiatric examination report.  Notation was 
again made of the veteran's extensive combat history in 
Vietnam.  Psychological testing was accomplished.  The 
examiner stated that the veteran's report of activities in 
Vietnam, and his responses to the testing were accurate, the 
veteran had heavy combat exposure, and he met the first 
criterion for a diagnosis of PTSD.  He added that 
"nonetheless, in the years since the war, he has maintained 
steady employment and a relatively stable marital 
situation."  He acknowledged that although the veteran had 
experienced some distress related to memories of his 
experiences in Vietnam, he believed the veteran had been able 
to function occupationally until a back injury in 1996.  
Since that time, the veteran reportedly had experienced an 
increase of symptomatology related to his combat experiences, 
including more frequent intrusive memories, increasing sleep 
difficulty, and increased irritability.  The psychologist 
believed the situation was not uncommon.  He noted that, when 
a person's level of "life stress" overall increases, 
symptomatology related to traumatic events in the past might 
worsen.  He believed the veteran's occupational disability 
was permanently caused by his back injury.  He stated that 
although the veteran had multiple symptoms that were 
distressing and were related to Vietnam service, "these 
symptoms do not appear to me, at this time, to reach the 
level of severity that would warrant the diagnosis of combat-
related post-traumatic stress disorder.  As the symptoms of 
this disorder can change over time, this does not rule out 
the possibility that this symptomatology may meet the 
criteria for a diagnosis at some point in the future."  The 
veteran was again given an Axis I diagnosis of "phase of 
life problem or other life circumstance problem."

Evidence presented or secured since the March 1998 rating 
decision includes a March 2003 report prepared by the 
veteran's treating psychiatrist, Dr. Janice L. Bunch, which 
reflects that she diagnosed him as having PTSD due to his in-
service, combat-related stressors.  In addition, in an April 
2003 VA examination report, a psychologist diagnosed the 
veteran as having generalized anxiety disorder due to his 
combat-related Vietnam stressors.

At the hearing before the undersigned, the veteran submitted 
copies of the awards of his Army Commendation Medal for 
heroism and his Air Medal.  The former was presented in early 
1969 for what was reported as "heroism in connection with 
military operations against an armed hostile force in the 
Republic of Vietnam...When the lead element of his company 
became pinned down by intense hostile fire, [the veteran] 
courageously moved forward through the fusillade with a 
machine gun and provided effective suppressive fire which 
relieved the pressure on the forward element."

The Board finds that the aforementioned evidence is new and 
material in that it was not part of the record before the RO 
issued its final 1998 rating decision.  It is also new and 
material in establishing a diagnosis of PTSD.  The new 
evidence shows that the veteran has PTSD due to his combat-
related stressors.  As such, this new evidence materially 
alters the previous evidentiary picture and, indeed, raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. §§ 3.156, 3.303.  As such, the veteran's PTSD claim 
is reopened.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established when all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran has a current disability that 
was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Here, as the record shows that the 
veteran has decorated combat service, his reported stressors 
must be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

As noted above, the medical evidence of record shows that the 
veteran has been diagnosed as having PTSD due to combat-
related stressors he experienced while serving in Vietnam.  
With regard to the question of verification of the veteran's 
alleged stressors, he has provided a citation for his award 
of the Army Commendation Medal for heroism.  Additionally, 
the veteran has provided a citation for his award of the Air 
Medal.  That citation revealed, in pertinent part, that he 
"actively participated in more than 25 aerial missions over 
hostile territory and somewhat of contraband insurgency 
operations..."  The Board finds that the citation for the 
Air Medal and for the Army Commendation Medal for heroism 
provide more than sufficient information to verify that the 
veteran was a participant in combat operations.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board accepts the veteran's assertion that he was exposed 
to enemy fire while serving in Vietnam.  Moreover, the 
veteran has a current, valid diagnosis of PTSD.  Therefore, 
given the facts of this case, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.

REMAND

With to the veteran's claim of service connection for low 
back disability, the veteran testified in May 2006 that he 
hurt his back while serving in combat in Vietnam.  He stated 
that he did not seek treatment during service but reported 
having had chronic back problems since that time.  In light 
of the veteran's decorated combat service, since suffering a 
back injury is consistent with the circumstances, conditions 
and hardships of such service, and because the veteran is 
competent to report having a continuity of back problems 
since that time, the Board finds that the veteran must be 
afforded a VA examination to determine whether he has a low 
back disability that is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the veteran's hearing loss, he has not been 
accorded an audiometric examination by VA since December 
2002.  At the hearing before the undersigned in May 2006, he 
essentially testified that his hearing loss had worsened.  As 
such, the Board has no discretion and must remand this claim 
to afford the veteran a contemporaneous VA audiological 
evaluation.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following actions:

1.  After associating with the claims 
folder any pertinent, outstanding 
records, the veteran should be accorded 
an appropriate VA to the current nature 
and extent of back disability.  The 
claims folder and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination and the examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  All appropriate 
studies are to be accomplished.  The 
examiner is asked to provide an opinion, 
with full rationale, as to whether it is 
at least as likely as not that any 
current low back disability found to be 
present is related to the veteran's 
presumed in-service combat injuries.  He 
or she should also state whether it is at 
least as likely as not that any low back 
disability found to be present is related 
to his presumed in-service Agent Orange 
exposure.  The examiner should provide a 
rationale for any conclusions drawn or 
opinions expressed in a legible report.

2.  After associating with the claims 
folder any pertinent, outstanding 
records, the veteran should be accorded a 
VA audiology evaluation to determine the 
current nature and extent of his 
bilateral hearing loss.  All indicated 
tests should be performed and all 
findings should be reported, including 
pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hertz in each ear, as well as 
speech recognition scores for each ear, 
in a legible report.  

3.  Thereafter, VA should review and 
readjudicate the claims on appeal.  In 
reconsidering the veteran's low back 
disability claim, the RO should 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


